Citation Nr: 1048300	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
mandible fractures.

2.  Entitlement to service connection for a disability manifested 
by tingling and twitching of the lower lip, to include as 
secondary to service-connected bilateral mandible fractures.

3.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for bilateral vision loss 
with blurred vision.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of a bilateral fracture to the 
mandible result in no more than a slight displacement, with no 
evidence of nonunion of the mandible, loss of bone of the hard 
palate, evidence of osteoradionecrosis, osteomyelitis, tooth loss 
due to loss of substance of the body of the maxilla or mandible, 
or speech difficulty.   

2.  The Veteran has not been shown to have a disorder manifested 
by symptoms of tingling and twitching of the lower lip.

3.  The Veteran's current eye disorder, refractive error of the 
left eye, was not incurred in or aggravated during active 
service, and no superimposed eye disability was resulted due to 
such refractive error.  

4.  Hepatitis C was not demonstrated during the Veteran's service 
and is not shown to be related to service.


CONCLUSIONS OF LAW


1.  A disability manifested as tingling and twitching of the 
lower lip was not incurred in, or the result of, any incident of 
service.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  

3.  An eye disability was not incurred in, or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  Hepatitis C was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Regarding the claim for an increased rating, such claim arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

With respect to the service connection claims, letters mailed in 
June and September 2006, prior to the initial adjudication of the 
claims, apprised the Veteran of how to substantiate the claims 
and explained the division of responsibilities between VA and a 
claimant in developing a claim.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until July 2008, after the 
initial adjudication of the claims, the Board finds that there is 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With regard to the claims of service connection, as 
explained below, the Board has determined that service connection 
is not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those elements 
of the claim is no more than harmless error.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2010).  In this case, service treatment records, VA and 
private treatment records, VA examinations, and statements from 
the Veteran are of record.  The Veteran has not identified any 
outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

I.  Increased rating-mandible fractures

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability and has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes. 

The Veteran is currently rated under 38 C.F.R. § 4.150, 
Diagnostic Code 9904 for malunion of the mandible.  Under 
Diagnostic Code 9904, a noncompensable rating is warranted for 
slight displacement, a 10 percent rating is warranted for 
moderate displacement, and a 20 percent rating is warranted for 
severe displacement.  A note under Diagnostic Code 9904 indicates 
that the degree of displacement is dependent upon the degree of 
motion and relative loss of masticatory function.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

By a May 2007 rating decision, the RO granted service connection 
for bilateral mandible fractures, and assigned a noncompensable 
rating, effective March 21, 2006.  The Veteran appealed, 
asserting his disability warranted a compensable rating.  

The Veteran was afforded a VA examination in October 2006.  The 
examiner noted that the Veteran had some occasional difficulty in 
chewing specific foods, but there was no evidence of difficulty 
talking, history of swelling, pain, drainage or difficulty 
opening the mouth.  There was loss of the bone of the maxilla, 
noted to be less than 25 percent, that was replaceable by 
prosthesis.  There was also loss of the bone of the left mandible 
(no percentage was provided), also replaceable by prosthesis.  
There was no evidence of malunion or nonunion of the maxilla, 
nonunion or malunion of the mandible, loss of motion at the 
temporomandibular articulation, loss of bone of the hard palate, 
evidence of osteoradionecrosis, osteomyelitis, tooth loss due to 
loss of substance of the body of the maxilla or mandible, or 
speech difficulty.  Examination showed normal range of motion.

The Veteran was afforded a hearing before the undersigned in 
September 2010.  He testified that he continued to have problems 
with his jaw and that he did not feel that his alignment was 
proper.  He stated that he could no longer whistle, and that his 
jaw cracked, twitched, and was numb.  He further reported that 
his jaw popped when he chewed and that he had a slight pain and 
discomfort, more on the left side than the right.  The Veteran 
reported that he felt the pain on average about three to four 
days out of the week.  

As noted above, the Veteran currently received a noncompensable 
rating for bilateral mandible fractures under Diagnostic Code 
9904.  

In this case, the objective evidence does not demonstrate a 
disability picture commensurate with a moderate displacement of 
the mandible.  The October 2006 VA examination found no malunion 
and no loss of motion of the temporomandibular articulation.  The 
Veteran did have some occasional difficulty chewing certain foods 
but there was no evidence of difficulty talking, swelling, pain, 
drainage or difficulty opening the mouth.  Examination showed 
normal range of motion.

Thus as there is no evidence of a moderate displacement of the 
mandible, a compensable rating is not warranted under Diagnostic 
Code 9904.

The Board also considered whether a compensable rating was 
warranted under another Diagnostic Code.  However, the Board 
finds that a compensable rating is not warranted under Diagnostic 
Codes 9900 (chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible), 9903 (nonunion of the mandible), 9911 and 
9912 (loss of hard palate), 9913 (loss of teeth due to loss of 
substance of body of maxilla or mandible), or 9914 and 9915 (loss 
of maxilla).  There was loss of the bone of the maxilla less than 
25 percent replaceable by prosthesis, and there was loss of the 
left mandible noted to be less than 25percent loss that was 
replaceable by prosthesis.  There was also no evidence of 
nonunion of the maxilla, nonunion of the mandible, loss of bone 
of the hard palate, evidence of osteoradionecrosis, 
osteomyelitis, tooth loss due to loss of substance of the body of 
the maxilla or mandible, or speech difficulty.   

The Veteran's September 2010 hearing testimony has been 
considered.  He is competent to report his observable jaw 
symptoms, such as pain and popping.  However, the Board finds 
more probative the objective examination results which indicated 
normal range of motion and an absence of malunion or nonunion.  
Moreover, the Veteran's testimony is not construed as indicating 
that his symptoms have worsened since the VA examination, as his 
complaint of popping with chewing of food was noted then, as now.  

The Board has also considered whether referral for an 
extraschedular evaluation is necessary here.  In this regard, the 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.

Finally, the Board notes that the record is negative for evidence 
that the Veteran's bilateral mandible fracture has resulted in 
marked interference with employment, or necessitated frequent 
periods of hospitalization.  Therefore, remand or referral of a 
claim for a total rating due to individual unemployability (TDIU) 
is not necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).

Under the circumstances of the instant case, the Board must find 
that the preponderance of the evidence is against the claim for a 
compensable rating for bilateral mandible fracture; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


II.  Service connection

Legal Criteria
  
Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Refractive errors 
of the eyes are not considered disabilities for VA compensation 
benefits.  Id.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). It is further noted 
that additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a). See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310). 
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation. Because the new law appears more restrictive 
than the old, and because the appellant's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006. See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Tingling and twitching in the left lower lip

The Veteran claims that he has twitching and tingling in the left 
lower lip as the result of his service-connected bilateral 
fracture of the mandible.  During his September 2010 hearing, he 
specifically stated that he believed there was some nerve damage 
that caused the twitching and numbness in his lower lip as the 
result of the treatment for his mandible fracture.  

Service treatment records showed that the Veteran underwent 
surgery to repair bilateral fractures to the mandible in 1969.  
An operative report indicated a minimal amount of paresthesia to 
the submandibular branch of the facial nerve, causing drag at the 
left corner of the mouth upon smiling.  However, normal function 
returned to the area after some vigorous exercise.  No neurologic 
problems were noted upon separation examination in May 1970.

Post service VA treatment records are silent to any complaints or 
treatment for twitching, tingling, or numbness of the left lower 
lip.

The Veteran was afforded a VA examination in October 2006.  He 
complained of tingling and twitches in the left lower lip a few 
times a year.  He denied any pain, trouble eating, or pursing his 
lips.  Examination of the lips showed no sensation deficit 
present in either the lower or upper lips.  There were no signs 
of laceration or injury to the lips themselves and there was no 
obvious deformity on examination.  The examiner noted that the 
complaints of twitching and tingling in the left side of the 
lower lip were not something he could identify at the time but 
were more likely than not the result of the trauma/surgery  to 
repair the mandibular trauma that the Veteran had during military 
service.

While the Veteran contends he has symptoms of twitching, 
numbness, and tingling in the left lower lip related to his 
service-connected bilateral mandible fracture, there are no 
objectively shown manifestations, or medical evidence of a 
diagnosis of any underlying pathology for the Veteran's reported 
symptoms.  Therefore the evidence does not show that the Veteran 
currently has any diagnosed disorder causing the twitching, 
tingling, and numbness in the left lower lip.  In absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered whether the Veteran's own statements can 
here establish a current diagnosis.  In Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

In this case, none of the criteria set forth in Jandreau have 
been satisfied.  Accordingly, the element of current diagnosis is 
not here established, either by the clinical evidence or the 
Veteran's statements.  Accordingly, the claim must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Blurred vision

The Veteran contends that he has blurred vision related to his 
active service and that he has had such symptomatology since his 
discharge from the Army.  

A report of medical history upon enlistment dated April 1968 was 
silent to any complaints of vision trouble.  An examination of 
the same date noted 20/20 vision bilaterally.  Thereafter, 
service treatment records show treatment for a left eye disorder 
during active service.  A September 1968 consultation report 
noted complaints of blurred vision in the left eye and provided 
an impression of central serous retinopathy.  An October 1968 
physical profile indicated that the Veteran had refractive error 
in the left eye.  A December 1968 physical profile noted that the 
Veteran had foveo-retinitis of the left eye, healed with central 
scotoma.  The Veteran was not permitted to perform tasks 
requiring binocular vision, or driving government vehicles.  He 
was also restricted from tasks requiring the use of the left eye 
only.  A May 1970 report of medical history showed complaints of 
eye trouble.  Vision upon discharge in May 1970 noted 20/25 
vision in the right eye and 20/40 vision in the left eye.

Post-service, a September 2006 treatment record noted complaints 
of poor vision.  Examination of the eyes noted that pupils were 
equal, round and reactive to light and accommodation.  The cornea 
lens and conjunctiva were clear, the sclera was white, and there 
was no swelling or discharge.  

The Veteran was afforded a VA eye examination in October 2006.  
At that time, he reported having a central scotoma in the left 
eye due to a central serous retinopathy diagnosed in the military 
in 1968.  The examiner noted a positive trauma, with a possible 
left eye retinal burn.  Upon examination, had corrected distance 
visual acuities of 20/20-1 bilaterally.  Pupils and color vision 
were normal, and the Amsler grid showed no distortion 
bilaterally.  Screening in the Humphrey visual fields showed no 
central visual defects, bilaterally.  Slit lamp evaluation was 
significant for dermatochalasis bilaterally, as well as a small 
round anterior stromal scar on the inferior-temporal pupil of the 
left eye.  

The examiner explained that in most cases a central serous 
retinopathy was self-limiting, and would resolve spontaneously 
over a period of weeks to months with an excellent prognosis of 
regaining 20/20 visual acuity.  The examiner stated that this 
appeared to be the case for the Veteran, noting that the 
Veteran's visual acuities were excellent, with no distortion in 
the Amsler grid or the central visual field.  The examiner stated 
that the Veteran seemed to have some uncorrected refractive error 
that he suspected was causing some blurred vision.  In that 
regard, a prescription for glasses was provided.  

In this case, there is no objective medical evidence indicating 
that the Veteran's eye disorder is related to his active service.  
Service treatment records show a central serous retinopathy of 
the left eye.  Post service records are silent to any diagnoses 
of an eye disorder.   In fact, the October 2006 VA examiner noted 
that the Veteran's central serous retinopathy appeared to have 
resolved spontaneously and that any current blurred vision was 
caused by uncorrected refractive errors.  As such, the evidence 
does not show that the Veteran currently has any diagnosed 
disorder of the eye, with the exception of a refractive error.  
The Board notes that to the extent there is refractive error, 
this is not a disorder for which VA compensation benefits may be 
paid.  38 C.F.R. § 3.303(c).  It is acknowledged that service 
connection may be warranted for developmental defects that are 
subject to superimposed injury or disease during service. 
VAOPGCPREC 82-90.  However, there is no showing that refractive 
error was aggravated such as to result in superimposed injury.  
Rather, the evidence indicates that the eye problems shown in 
service likely resolved, thus precluding a finding that service 
permanently worsened any preexisting congenital condition. 

In absence of proof of a present disability for VA compensation 
purposes, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board is required to enter 
decisions based on the laws and regulations passed.  38 U.S.C.A. 
§ 7104.

Accordingly, the evidence of record does not show that the 
Veteran's current eye disorder is due to his active service.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule as to these issues is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

 Hepatitis C

The Veteran contends that his hepatitis C is related to his 
active service.  Particularly, he claims that he was infected 
with hepatitis C either as the result of being inoculated with a 
vaccination gun that was not cleaned, or in the alternative, as 
the result of the surgeries to repair his service-connected 
bilateral fracture of the mandible. 

Service treatment records show treatment for a bilateral fracture 
of the mandible in 1969.  Operative reports and service treatment 
records do not indicate that the Veteran received any blood 
transfusions as the result of his surgery.  Similarly, the 
service treatment records are silent to any treatment for, or 
diagnosis of, hepatitis C during active service.  Similarly, no 
other liver disease was shown in service.

The first diagnosis of hepatitis C was documented in private 
treatment records from D.G., MD, dated December 2001 to May 2006.  
A December 2001 record noted a probable diagnosis of hepatitis C, 
with a confirmed diagnosis in January 2002.

The Veteran was afforded a VA examination in October 2006.  The 
examiner noted that the Veteran had an MOS of company clerk and 
mail clerk.  It was also noted that he had some dental procedures 
during his military service.  The Veteran reported using 
intravenous drugs heavily in the past, as well as intranasal 
cocaine use.  He denied a history of blood transfusions, organ 
transplant, or dialysis.  The Veteran also denied a history of 
shared razors, toothbrushes, tattoos, body piercings, or 
occupational blood exposure.  The Veteran also had sexual 
contacts with people he picked up at bars.  The Veteran reported 
being diagnosed with hepatitis C a few years ago, but that the 
hepatitis C had been asymptomatic.  Liver function tests perfumed 
in conjunction with the examination were within the normal 
limits.  The examiner provided a diagnosis of hepatitis C that 
was inactive.  

The examiner noted that the Veteran's risk factors for hepatitis 
C made it most probable that he contracted the disease from his 
street drug use and not from his dental procedures while in the 
military.  The examiner stated that while there was a theoretic 
possible risk of transmission of hepatitis C by the air gun 
vaccinations, it has not been documented or established as a risk 
factor for hepatitis C transmission.  Thus, considering the 
Veteran's extensive history of street drug use, including 
intravenous and intranasal drugs, it was more probable that the 
Veteran's hepatitis C was secondary to his drug use.  Therefore 
the examiner opined that there was a less than 50 percent 
probability that the Veteran's hepatitis C was related to the air 
gun vaccinations or his dental procedures during his time in the 
military.

VA treatment records dated September 2006 to April 2007 indicated 
continued treatment for hepatitis C.  In a November 2006 
treatment record, the Veteran reported risk factors including 
intravenous drug use, intranasal cocaine use, and bloody fist 
fights during service. 

During his hearing, the Veteran stated that he did not remember 
the vaccination gun being cleaned between injections.  Rather, he 
recalled that soldiers were lined up and given the vaccination 
one after another.  

While the Veteran has a current diagnosis of hepatitis C, there 
is no objective medical evidence linking hepatitis C to any 
incident of service.  The Veteran was diagnosed with hepatitis C 
in 2002, nearly 31 years after his discharge from active service.  
While he attributes his hepatitis C to his active service, the 
October 2006 VA examiner noted that there was a theoretical risk 
of transmission of hepatitis C by the air gun vaccinations, but 
that it had not been documented or established as a risk factor 
for hepatitis C transmission.  Moreover, the examiner concluded 
that the Veteran's hepatitis C was more probably caused by the 
Veteran's extensive street drug use, including intravenous and 
intranasal drugs, and not as the result of his dental procedures 
during his military service.  

The Board notes that the Veteran asserts that his hepatitis C was 
contracted during his active service.  The Board acknowledges 
that lay testimony is competent to establish the presence of 
observable symptomatology and, "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), in which it was held a lay person may speak as 
to etiology in some limited circumstances in which nexus is 
obvious merely through lay observation, such as a fall leading to 
a broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the Veteran is not competent to address etiology in 
the present case.

As discussed above, the medical opinions addressing the etiology 
of the Veteran's hepatitis C are against the claim.  In 
particular, the Board has found the VA examiner's opinion to be 
highly probative since it is based upon a review of the Veteran's 
pertinent history, including the Veteran's statements, service 
treatment records, post service treatment records, and the VA 
examination report, and since it is supported by a rationale.  
There is no contrary opinion of record.  Accordingly, the Board 
must conclude that the preponderance of the evidence is against 
this claim.  


ORDER

Entitlement to an initial compensable rating for bilateral 
mandible fractures is denied.

Service connection for tingling and twitching of the left lower 
lip is denied.

Service connection for bilateral vision loss is denied.

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that he has PTSD related to a personal 
assault that occurred during active service.  Service treatment 
records indicate that the Veteran was treated for bilateral 
fracture of the mandible after an attack in 1969.  Service 
treatment records also showed complaints of depression, and 
nervous trouble upon separation report of medical history in May 
1970.  Examination of the same date noted a normal psychiatric 
state.

The Veteran submitted a response to the PTSD questionnaire.  He 
stated that on March 7, 1969, the Veteran went to the enlisted 
men's club.  After the evening, while waiting for his bus to the 
barracks, the Veteran was approached by about 15 men, and was 
beat up.  The Veteran was able to get back inside the club and 
was permitted to leave through a different entrance.  He walked 
back to his barracks, spitting up blood.  He was taken to the 
hospital for his injuries at his morning report.

Post-service VA treatment records are silent as to any diagnosis 
of or treatment for PTSD.  Treatment records do show that the 
Veteran sought psychiatric treatment for problems including 
alcohol dependence.

In April 2007, the Veteran was afforded a VA examination for 
PTSD.  The examiner opined that the Veteran met the DSM-IV 
criteria for adjustment disorder with depressed mood but did not 
meet the criteria for PTSD.  Diagnoses of adjustment disorder, 
episodic alcohol abuse, nicotine dependence, and cannabis abuse 
were provided.

During his September 2010 hearing, the Veteran sought treatment 
at the VA Salem Clinic for PTSD at which time he was provided 
with a diagnosis of PTSD.  He further stated he had symptoms 
including nightmares a few times a year, as well as and issues 
trusting others, that were related to his assault.  The Board 
notes that these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for PTSD.  After 
the Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.	If and only if a diagnosis of PTSD is 
confirmed by VA examination, the AMC/RO 
should undertake any other development 
necessary, including obtaining a VA 
examination.  This should include a 
diagnosis confirming the Veteran's PTSD, 
as well as an opinion regarding whether 
it is at least as likely as not (e.g., 
a 50% or higher degree of probability) 
that any current PTSD, had its onset 
during service or is in any way related 
to the Veteran's active service.     

3.	After the foregoing, review the evidence 
added to the record and readjudicate the 
Veteran's claim.  If the claimed benefit 
remains denied, the Veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


